Case 6:18-cv-01764-CEM-DCI Document 28 Filed 01/18/19 Page 1 of 11 PageID 194



                                     LINITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                           ORLANDO DIVISION


CITY HUNT, LLC

v.                                                          Case No.: 6: 18-cv-01764-ORL-41-DCI

LET'S ROAM, LLC dlbla BIG CITY HUNT, et al.

                                       CASE MANAGEMENT REPORT

        The parties have agreed on the following dates and discovery plan pursuant to Federal

Rule of Civil Procedure 26(f) and Local Rule 3.05(c):

                               DEADLINE OREVENT                                     AGREED DATE

Mandatory Initial Disclosures (pursuant to Fed. R. Civ. P.         26(a)(l)
                                                                                    February 15,2019
[Recommended: 30 days after CMR meeting]
Motions to Add Parties or Amend Pleadings
                                                                                     March 18,2019
[Recommended:      l-2    months after CMR meeting]

Disclosure of Expert Reports                 Party with burden of proof on issue:
                                                                                     September 4, 2019
                                                               Responding party:
                                                                                      October 4, 2019
[Recommended:      l-2    months before discovery deadline]

Discovery Deadline
                                                                                    November 15,2019
[Recommended: 6 months before trial; all discovery must be commenced
in time to be completed before this date]
Dispositive and   D aub   e   rt   Motions
                                                                                    December 17,2020
[Required: 5 or more months before the trial term begins]
Meeting In Person to Prepare Joint Final Pretrial Statement
                                                                                      April 6, 2020
[Required: at least 10 days before Joint Final Pretrial Statement deadline]
 Joint Final Pretrial Statement (including a single set ofjointly-proposed
jury instructions and verdict form, voir dire questions, witness lists, and
                                                                                      April20,2020
 exhibit lists with objections on approved form)
 [Recommended: 4 weeks before trial term begins]
All Other Motions (including motions in limine          and trial briefs)            March 18,2020
lRequired: 2 months before trial term beeinsl




                                                 Page   I ofl0
Case 6:18-cv-01764-CEM-DCI Document 28 Filed 01/18/19 Page 2 of 11 PageID 195



Trial Term

[Local Rule 3.05(c)(2)(E) recommends within two years on Track Two               May 18,2020
cases; trial term must be at least five months after the dispositive motion
deadline   ;l
Estimated Length of Trial [trial days]                                           Five (5) Days
JuryA.{on-Jury                                                                          Jury

Mediation                                                          Deadline:
                                                                               November 30, 2019
                                                                   Mediator:
                                                                    Address:
                                                                                        TBD


                                                                 Telephone:

[Recommended: 2-3 months after CMR meeting or just after discovery
deadline; mediation is mandatory]
Parties Consent to Proceed Before a Magistrate Judge                                  Yes No X



                                  I.      MsrrrNc or Pa,nnns

       Lead counsel met by phone per Court order on January 17" 2019 at 10:00 AM Eastern

Standard Time and was attended by:

       David M. Lilenfeld.   Esq.                             Counsel for Plaintiff

                                                              Citv Hunt. LLC
       Jeffrev H. Kass.   Esq.                                Counsel for Defendants
                                                              Let's Roam. LLC d,/b/a Biq City
                                                              Hunt. Charlie Harding.             Mike
                                                              Hardinq and Victor Hardine


                                  II.     INITIAL DISCLoSURES

       Federal Rule   of Civil Procedure 26 provides that these disclosures are mandatory in

Track Two and Track Three cases except as stipulated by the parties or otherwise ordered by the

Court (the amendment to Rule 26 supersedes Middle District of Florida Local Rule 3.05 to the

extent that Rule 3.05 opts out of the mandatory discovery requirements).




                                           Page 2   of l0
Case 6:18-cv-01764-CEM-DCI Document 28 Filed 01/18/19 Page 3 of 11 PageID 196



        The parties     _     have exchanged X)O( agree to exchange (check one) information

described in Rule     26(aXIXAHD) by February 15. 2019.

                                    IIL     ELECTRoNICDEcovERY

        The parties have discussed issues relating to disclosure or discovery of electronically

stored information     ("ESI'), including Initial Disclosures, Section II above, and agree that (check

one):


        _     No party anticipates the disclosure or discovery of ESI in this case.

        X One or more of the parties anticipate the disclosure or discovery of ESI in this case.

        If   disclosure or discovery of ESI is sought by any party from another party, then the

following issues shall be discussed;


              1.   The form or forms in which ESI should be produced.

                   Counsel agrees to produce records as Portable Document Files ("PDF"). All
                   PDFs must be unitized at the document level, i.e., each PDF must represent a
                   discrete document. A11 PDF files must contain embedded text that includes all
                   discernible words within the document, not selected text or image only. This
                   requires all layers of the PDF to be flattened first. PDF files are to be Bates
                   endorsed and must be named by the Bates range. All document family groups, i.e.
                   email attachments, embedded files, etc., should be produced together and children
                   files should follow parent files sequentially in the Bates numbering.

                   If there are other document formats, i.e. audio or visual files, counsel will confer
                   prior to producing to ensure both sides agree upon the format. Where a
                   disagreement on the format of the files exists, counsel shall provide the native
                   document unless there is a basis for privilege related to the record.

                   Nature and extent of the contemplated ESI disclosure and discovery, including
                   specification of the topics for such discovery and the time period for which
                   discovery will be sought.

                   Counsel will speciff in their Interrogatories, Request for Productions and Request
                   for Admissions, as appropriate, the time period related to the Interrogatory or
                   Request.

             3.    Whether the production of metadata is sought for any type of ESI, and    if   so, what
                   types of metadata.




                                               Page 3   of 10
Case 6:18-cv-01764-CEM-DCI Document 28 Filed 01/18/19 Page 4 of 11 PageID 197



                At the current time, counsel does not anticipate the need for metadata sought for
                any type of ESI. However, if that changes, counsel will confer to work on an
                agreement to exchange metadata.

           4.   The various sources of ESI within a party's control that should be searched for
                ESI, and whether either pa(y has relevant ESI that it contends is not reasonably
                accessible under Rule 26(bX2XB), and if so, the estimated burden or costs of
                retrieving and reviewing that information.

                Counsel for each party will ensure they understand their clients' information
                systems to ensure they can communicate issues to opposing counsel regarding
                accessibility to information and costs associated with retrieving information.
                Where such issues arise, counsel will confer regarding proportionality and costs.

           5.   The characteristics of the party's information systems that may contain relevant
                ESI, including, where appropriate, the identity of individuals with special
                knowledge of a party's computer systems.

                Counsel for each party will ensure they understand their clients' information
                systems to ensure that all appropriate ESI is produced in response to
                Interrogatories and Request for Production.

           6.   Any issues relating to preservation ofdiscoverable ESL

                Corursel for each party is responsible for ensuring that their client preserves all
                information related to this action.

           7.   Assertions of privilege or of protection as trial-preparation materials, including
                whether the parties can facilitate discovery by agreeing on procedures and, if
                appropriate, an order under the Federal Rules of Evidence Rule 502. If the parties
                agree that a protective order is needed, they shall file a separate motion for a
                protective order and attach a copy ofthe proposed order to the motion. The parties
                should attempt to agree on protocols that minimize the risk of waiver. Any
                proposed protective order shall comply with Local Rule 1.09 and Section IV.F
                below on Confidentiality Agreements.

                As this case involves alleged Trademark infringement, both parties anticipate the
                need to disclose financial, proprietary and potentially trade secret information for
                the purposes of litigation but the disclosing party could be harmed if that
                information was released to the general public. As such, counsel will enter into a
                Confi dentiality Agreement.

       Please state   if there are any areas of disagreement on these   issues and,   if   so, summarize

the parties' positions on eachl




                                            Page 4   of   10
Case 6:18-cv-01764-CEM-DCI Document 28 Filed 01/18/19 Page 5 of 11 PageID 198



          Ifthere are disputed issues specified above, or elsewhere in this report, then (check one):


          _    One or more of the parties request that a preliminary pre-trial conference under Rule
          16 be scheduled to discuss these issues and explore possible resolutions. Although this
          will be a non-evidentiary hearing, iftechnical ESI issues are to be addressed, the parties
          are encouraged to have their information technology experts with them at the hearing,

                 If a preliminary pre-trial   confereuce is requested, a motion
                 shall also be filed pursuant to Federal Rule of Civil Procedure
                 r6(a).

          XXX All parties   agree that a hearing is not needed at this time because they expect to be
          able to promptly resolve these disputes without assistance of the Court.




                                  IV.     AcnEBoDrscovrnvPlan

          A.     Certilicate of Interested Percons and Corporate Disclosure Statement

          This Court has previously ordered each party, governmental parfy, intervenor, non-party

movant, and Rule 69 garnishee to file and serve a Certificate oflnterested Persons and Corporate

Disclosure Statement using a mandatory form. Every party that has appeared in this action to

date has filed and served a Certificate of Interested Persons and Corporate Disclosure Statement,

which remains current.

          B.     Discovery Not Filed

          The parties shall not file discovery materials with the Clerk except as provided in Local

Rule 3.03. The Court encourages the exchange of discovery requests via an electronic medium.

,See   Local Rule 3.03(e).




          C.     Limits on Discovery

          Absent leave of Court, the parties may take no more than ten depositions per side (not per

party). Fed. R. Civ. P.30(aX2)(AXi); Fed. R. Civ, P.31(aX2XA)(i);see alsoLocal Rule 3.02.




                                             Page 5   of   10
Case 6:18-cv-01764-CEM-DCI Document 28 Filed 01/18/19 Page 6 of 11 PageID 199



Absent leave of Court, the parties may serve no more than twenty-hve interrogatories, including

sub-parts. Fed. R. Civ. P. 33(a); see alsoLocal Rule 3.03. Absent leave of Court or stipulation              of

the parties each deposition is limited to one day of seven hours. Fed, R. Civ. P. 30(dX1). The

parties may agree by stipulation on other limits on discovery. Fed. R. Civ. P. 29.The Court                will

consider the parties' agreed dates, deadlines, and other limits in entering the scheduling order. In

addition to the deadlines in the above table, the parties have agreed to fuither limit discovery as

follows:

            l.   Depositions   -   10 per side - one day depositions ofseven hours.

            2.   Interrogatories   -   25 Interrogatories per party.

            3.   Document Requests           -   per Federal Rules.

            4.   Requests to Admit       -   per Federal Rules,

            5.   Supplementation        of Discovery - A party should, without having to be asked,
                 promptly produce any responsive documents discovered after the original

                 production.

       D.        Discovery Deadline

       Each party shall timely serve discovery requests so that the rules allow for a response

prior to the discovery deadline, The Court may deny as untimely all motions to compel filed after

the discovery deadline. In addition, the parties agree as follows:

       None,

       E.        Disclosure of Expert Testimony

       On or before the dates set forth in the above table for the disclosure ofexpert reports, the

parties agree    to fully comply with Rule               26(a)(2) and 26(e). Expert testimony on direct

examination at trial   will be limited to the opinions,             basis, reasons, data, and other information




                                                     Page 6   of   10
Case 6:18-cv-01764-CEM-DCI Document 28 Filed 01/18/19 Page 7 of 11 PageID 200



contained in the written expert report or encomp.rssed by the expert summary disclosed pursuant

to Rule 26. Failure to disclose such information may result in the exclusion of all or part of the

testimony of the expert witness. The parties agree on the following additional matters pertaining

to the disclosure of expert testimony:

       Parties agree that all documents, notes and records relied upon by an expert related to this

       case   will be provided to opposing counsel within   seven (7) calendar days of the report

       being disclosed.

       F.        Confidentiality Agreements

       Whether documents filed     in a case may be filed under seal is a     separate issue from

whether the parties may agree that produced documents are confidential. The Court is a public

forum, and motions to file under seal are disfavored. The Court will permit the parties to file

documents under seal only upon a finding      of extraordinary circumstances and particularized

need. See Brown v. Advantage Engineering,      lnc.,960 F.2d 1013 (llth Cir. 1992); Wilson v.

American Motors Corp.,759 F.2d 1568        (llth Cir. 1985). A party seeking to file a document
under seal must file a motion to file under seal requesting such Court action together with a

memorandum       of law in support. The motion, whether granted or denied, will remain in      the

public record.

       The parties may reach their own agreement regarding the designation of materials         as


"confidential." There is no need for the Court to endorse the confidentiality agreement. The

Court discourages unnecessary stipulated motions for a protective order. The Court will enforce

appropriate stipulated and sigrred confidentiality agreements. See Local Rule 4.15, Each

confidentiality agreement shall provide, or shall be deemed to provide, that "no party shall file a

document under seal without first having obtained an order $anting leave to flrle under seal on a




                                           Page 7   of 10
Case 6:18-cv-01764-CEM-DCI Document 28 Filed 01/18/19 Page 8 of 11 PageID 201



showing of particularized need." With respect to confidentiality agreements, the parties agree as

follows:

          The parties agree to draft a confidentiality agreement no later than January 29,2019.

          G.        Other Matters Regarding l)iscovery

          The parties agree as follows:

          None.

                     V.     SBTTITNTNXT AND ALTERNATIVE DISPUTE RESOLUTION

          A.        Arbitration

          The Local Rules no longer designate cases for automatic arbitration, but the parties may

elect arbitration in any case. Do the parties agree to arbitrate?

                    Yes-binding

                    Yes-non-binding

          )O(X No

          B.         Mediation

          Absent arbitration or a Court order to the contrary, the parties     in every case must

participate       in Court-annexed mediation as detailed in Chapter Nine of the Local Rules.      The

parties    will   choose a mediator no later than September 75,2019 and set a date for mediation

prior to the deadline in the table in this order. A list of Court approved mediators is available

from the Clerk and is posted on the Court's web site at http://www.flmd.uscourts.gov. However,

the parties may unanimously agree to use a mediator who is not on that list.

           C.        Settlement

          At any point during the pendency of this litigation, the parties may request a settlement

conference before a United States Magistrate Judge by filing a motion with the Court. Settlement




                                              Page 8   of10
Case 6:18-cv-01764-CEM-DCI Document 28 Filed 01/18/19 Page 9 of 11 PageID 202




 conferences may not be used as a substitute for mediation, and the parties must still designate a

  mediator and mediation deadline.

         D.      Other Alternative Dispute Resolution

         The parties have engaged in preliminary informal settlement negotiations but do not

  intend to pursue other methods of alternative dispute resolution at this time.



         Date January 17, 2019

          Signature of Counsel (compliant with Local Rule 1.05(d)) and Unrepresented Parties



          Q]~
          David M. Lilenfeld, admitted pro hac vice             Jeffrey H. Kass, admitted pro hac vice
          LILENFELD PC                                          LEWIS BRISBOIS BISGAARD &
          33 79 Peachtree Road NE, Suite 980                    SMITH LLP
          Atlanta, GA 30326                                     1700 Lincoln Street, Suite 4000
          Tel.: 404.201.2520                                    Denver, CO 80203
          Fax: 404.393.9710                                     Tel.: 303.861.7760
          david@lilenfeldpc.com                                 Fax: 303.861.7767
                                                                jeffrey.kass@lewisbrisbois.com

          Attorneys for Plaintiff                               Attorneys for Defendants




                                              Page 9 of 10
Case 6:18-cv-01764-CEM-DCI Document 28 Filed 01/18/19 Page 10 of 11 PageID 203



conferences may not be used as a substitute for mediation, and the parties must still designate a

mediator and mediation deadline.

       D.      Other Alternative Dispute Resolution

       The parties have engaged in preliminary inforrnal settlement negotiations but do not

intend to pursue other methods of altemative dispute resolution at this time.




       Date Januar.v 18. 2019

       Signature of Counsel (compliant with Local Rule 1.05(




       David M. Lilenfeld, admittedpro hac vice             Jeffrey          admittedpro hac vice
       LILENFELD PC                                         LEWIS BRISBOIS BISGAARD &
       3379 Peachtree Road NE, Suite 980                     SMITH LLP
       Aflanta GA 30326                                      1700 Lincoln Street, Suite 4000
       Tel.: 404.201.2520                                   Denver, CO 80203
       Fax: 404.393.9710                                    Tel.: 303.861.7760
       david@lilenfeldpc.com                                Fax: 303.861.7767
                                                            jeffrey.kass@lewisbrisbois.com

       Attorneysfor Plaintiff                               At t or ney s for D efe ndant s




                                           Page 9   of10
Case 6:18-cv-01764-CEM-DCI Document 28 Filed 01/18/19 Page 11 of 11 PageID 204



                                CERTIFICATE OF SERYICE

       I hereby certify that on this this lSth day of January, 2019, the foregoing CASE
MANAGEMENT REPORT was filed electronically with the Court using the CM/ECF system,
which action will cause automatic electronic notification of the filing from the Court to be served
upon the following:

Lawrence H. Kunin,   Esq.                         OF COUNSEL:
Morris, Manning & Martin, LLP
               Center
Atlanta Financial                                 David M. Lilenfeld, Esq., admitted pro hac vice
                  N.E.
3343 Peachtree Road,                              Kaitlyn A. Dalton, Esq.
Atlanta, GA  30326                                (Pro Hac Tice to be hled)
Tel.: 404.233.7000                                LILENFELD PC
Fax: 404.365.9532                                 3379 Peachtree Road NE, Suite 980
lkunin@mmmlaw.com                                 Atlanta, GA 30326
Attorneysfor PlaintilJ
                                                    Tel': 404'201'2520
city Hunt, LLC
                                                  Fax: 404'393'9710
                                                  david@lilenfeldpc.com
                                                  kaitlyn@lilenfeldpc. com
                                                  At t or ney s for P I aint   iff
                                                    City Hunt, LLC



                                                  s/ Matthew Clark




                                          Page 10   of10
